Opinion issued May 1, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01253-CV
____________

TERRY SOZANSKI, Appellant

V.

COUNTRYWIDE HOME LOANS, INC., Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 0061979



MEMORANDUM OPINION
	This is an appeal from a judgment signed July 19, 2002.  Appellant has invoked
the jurisdiction of this Court by filing a notice of appeal, but he has not paid the
appellate filing fee.  On December 18, 2002, this Court ordered that unless, within 15
days of the date of the order, appellant paid the appellate filing fee, his appeal would
be dismissed.  The 15 days have expired and appellant has not paid the appellate
filing fee.
	Accordingly, we dismiss the appeal.  See Tex. R. App. P. 5; 42.3(b),(c).
PER CURIAM
Panel consists of Justices Hedges, Taft, and Nuchia.